Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146354                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 146354
                                                                    COA: 311295
                                                                    Lapeer CC: 12-010954-FC
  KENNETH CARL GRONDIN, III,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 25, 2012
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Tanner (Docket No. 146211) is pending before this Court and the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2013                        _________________________________________
           p0515                                                               Clerk